Citation Nr: 1218421	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran has active service from January 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and provided testimony before a Decision Review Officer (DRO) in October 2005.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in January 2009.  At that time, based upon the schedular criteria, the Board denied an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine, granted an initial 10 percent rating for degenerative joint disease of the thoracic spine, merged the two issues as of September 26, 2003 and granted a 20 percent rating for degenerative joint disease of the thoracolumbar spine.  This January 2009 Board decision is final, and these claims are not subject to further review on a schedular basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In addition to rendering decisions on the Veteran's claims on a schedular basis, the Board found that the claims warranted review on an extraschedular basis and remanded them for referral to the Director of the Compensation and Pension Service (Director).  Simply stated, the Board addressed the issues on a schedular basis, but then remanded the case for Director to address the issue on an extraschedular basis.

In an April 2009 opinion, the Director found that the evidence supported a 30 percent extraschedular rating for the Veteran's thoracolumbar spine disability due to the impact of the disability on the Veteran's employment.  The RO assigned an effective date of September 23, 2003, the effective date of the revised spine regulations, for the extraschedular 30 percent rating.  The Board denied entitlement to a rating in excess of 30 percent for the thoracolumbar spine disability in September 2010 and remanded the matter for consideration of TDIU.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is service connected for degenerative joint disease of the thoracolumbar spine, which is rated 30 percent disabling.

2.  The credible lay and medical evidence does not show that the Veteran's service-connected disability has prevented him from securing and obtaining substantially gainful employment for any time during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is unable to secure or maintain substantially gainful employment because of his service-connected degenerative joint disease of the thoracolumbar spine, rated 30 percent disabling.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.         § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran is service-connected for a thoracolumbar spine disability, which is rated 30 percent disabling and as such, he does not meet the schedular criteria for TDIU.  Consequently, the issue is whether the claim should be sent to the Director for consideration of an extraschedular evaluation for TDIU.  Notably, during the pendency of this claim, the issue of entitlement to an increased rating for service-connected thoracolumbar spine disability was sent to the Director for consideration of an extraschedular evaluation in March 2009.  In April 2009, the Director indicated review of the claims file, noting the Veteran's in-service back pain and back trauma subsequent to service, and that the Veteran last worked in September 2003.  He pointed out that the Veteran's employer dismissed him because of excessive absenteeism and noted that he had been receiving Social Security disability benefits since August 2004 for discogenic and degenerative disease of the back and gastroesophageal reflux disease (GERD).  He said the Veteran's nonservice connected disabilities included trauma to the foot, status post dislocation of the right shoulder, depression, GERD, diabetes mellitus, and lung and liver cysts.  He noted that past VA examinations showed mild limitation of motion of the thoracolumbar spine and normal neurologic testing.  The Veteran complained mostly of recurrent flare-ups of pain and is on several medications and uses a TENS unit.  

Based on his review, the Director found that the numerous flare-ups of the Veteran's service-connected spine disability may partially interfere with his ability to be gainfully employed.  Therefore, he found that the Veteran was entitled to the extraschedular 30 percent rating.  He did not find that the condition warranted a total rating or that it prohibited the Veteran from becoming gainfully employed.

The Board agrees with the Director's implicit finding that a total rating or grant of TDIU is not warranted for the Veteran's service connected disability prior to April 2009.  Simply, other than the Veteran's allegations of unemployability due to his service-connected back disability, the evidence dated prior to April 2009 fails to support his contention.  For example, his October 2006 vocational examination report states that he could lift up to 20 pounds, stand or walk less than two hours in a workday, and sit about four hours in a workday.  His condition caused moderate impairment in upper and lower extremities and required periodic alternation between seated and standing positions.  The physician said the Veteran was to avoid climbing and balancing and to limit his time kneeling, crouching and crawling.  He was also advised to avoid extreme heat and cold, vibration, humidity, and hazards such as machinery and heights.  The physician stated that the Veteran's pain is seldom of the severity to interfere with attention and concentration and that he is capable of performing low stress jobs.  He estimated that the Veteran's condition would likely cause him to miss work four times per month for treatment. 

An October 2005 VA treatment record shows he reported back pain but that he walked frequently and had no limitation with his ability to change and control his body position.  An August 2004 functional assessment performed by the Social Security Administration (SSA) says he could occasionally lift up to 50 pounds, frequently lift 25 pounds, walk or stand up to 6 hours, and sit up to 6 hours.  Based upon his condition, the examiner found that he was limited to moderate work and reduced functioning such as climbing, balancing, stooping, kneeling, crouching, crawling, and reaching.

A November 2003 letter from his treating provider states that he was released to return to work with light duty.  He was told to avoid heavy lifting and bending and to take frequent breaks from prolonged sitting and standing.  An October 2003 VA treatment record indicates that his back condition would likely prevent him from engaging in manual labor involving the upper extremities and it was suggested that he seek sedentary employment.

Based on the foregoing the Board agrees with the Director's implicit finding that the service-connected back condition was not of the severity to warrant a total rating or prohibit gainful employment prior to April 2009.  Therefore, the remaining question is whether the Veteran's condition has substantially deteriorated since April 2009 to warrant a second referral for extraschedular evaluation.

In October 2010 the Veteran had a VA examination to determine the impact of his service connected disability on employment.  His symptoms included decreased motion, stiffness, and pain.  He said the pain is sharp, constant, and moderate in degree and that he is unable to walk more than a few yards.  The examiner observed normal posture and gait.  Range of motion (ROM) measured to 90 degrees flexion; 15 degrees extension; 20 degrees lateral flexion, bilaterally; and 25 degrees rotation, bilaterally.  Notably, his May 2004 VA examination shows flexion to 90 degrees; extension to 15 degrees; lateral flexion to 25 degrees, bilaterally; and rotation to 45 degrees, bilaterally.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Thus, since May 2004, the Veteran has suffered a minimal decrease in lateral flexion and rotation.

The October 2010 examiner found objective evidence of pain with movement and following repetitive movement.  X-rays showed mild degenerative changes.  The diagnosis was degenerative disc disease of the cervical spine, degenerative arthritis of the thoracic spine, and subjective low back pain with no objective findings of disease.  The back pain caused increased absenteeism while employed and causes decreased mobility, difficulty lifting and bending, and pain.  The pain moderately impacts his ability to perform chores and participate in sports, exercise, and recreation, which only provides evidence against a TDIU finding.  

The examiner opined that it is less likely as not that the service-connected condition alone, without reference to non-service-connected disabilities or injuries, prevent him from maintaining substantially gainful employment.  He said the Veteran would require some physical limitation with employment, such as no lifting over 20 pounds, no extended time on his feet, and no repetitive twisting and turning.  However, the examiner found no reason he could not perform sedentary employment, weighing against a finding of TDIU and referral to the Director.

The Board has considered all of the evidence in this matter, to include the Veteran's lay statements.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Unfortunately, while the Veteran is competent to report his symptoms and opinions as to whether he is capable of working due to his service-connected back disability, the Board finds that the medical evidence outweighs his lay evidence.  Specifically, the medical evidence shows that he is capable of performing sedentary jobs.  Further, the Director specifically found after a thorough review of the record that the service-connected back disability may interfere with employment.  He did not find that the back disability would prohibit employment.  Most recently, the VA examiner found no reason he could not perform sedentary employment.

While the evidence shows that the Veteran's service-connected disability allows for sedentary employment, he argues that his lack of skills and educational and occupational history prevent him from obtaining sedentary employment.  Notably, his application for SSA benefits shows that his prior employment involved detailing cars - washing, waxing, buffing, cleaning interiors, etc.  His job involved manual labor but he also said he held a managerial role that included supervising two to three employees and hiring and firing employees.  

In his argument, he said his prior jobs required no technical knowledge or skills and that it is not plausible that he could follow a substantially gainful occupation.  The Board disagrees.  While the majority of his work involved manual labor, the competent and credible evidence shows that he is capable of serving in human resource type positions, of performing clerical duties such as inventory or customer service, or of engaging in similar sedentary, non-manual labor intensive jobs.

Beyond the above, it is important for the Veteran to understand that the Board can only make this determination based on his service connected disability, standing alone, while SSA can take into consideration all of his disabilities, as well as his age. 

Simply, the Board cannot find that the Veteran is prohibited from obtaining and maintaining substantially gainful employment based upon his service-connected disability, employment history, educational attainment, and vocational experience.  Further, because his condition has not substantially worsened since the April 2009 Director's opinion was issued, the Board cannot find that a second referral for extraschedular consideration is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disability and finds that no basis exists to warrant additional referral of the claim to the Director for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).  The Board finds that the allegations of unemployability provided by the Veteran are neither persuasive nor supportable when viewed in light of the competent evidence of record.  See 38 C.F.R. § 3.159(a).  The benefit of the doubt rule is not for application.  38 U.S.C.A.  § 5107(b).  The appeal is denied. 

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, the issue of TDIU stems from the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and SSA records.  The Veteran submitted statements and was afforded a VA medical examination in October 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


